Citation Nr: 1541091	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic lumbar strain. 

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active service from November 2007 to November 2008 with previous active service in excess of two years and four months.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO), which in part, denied service connection for chronic lumbar strain, a cervical spine disorder, and a bilateral knee disorder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2011 VA examiner opined the Veteran's low back disability was not related to service, in part, because there was no objective evidence of a chronic lower back condition while in service.  The Veteran reported on the examination that he carried heavy loads while in service and that he has experienced low back pain since service.  The Veteran's reports constitute evidence and there is no requirement for corroborating evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has not been afforded a VA examination to determine whether his cervical spine and bilateral knee disabilities are the result of a disease or injury in active service.  The record shows repeated complaints for neck and bilateral knee pain beginning within a year of active service.  See e.g., VA Treatment Record, dated May 11, 2009.  Additionally, the Veteran asserted in May 2012 and October 2013 statements that his neck and knee disabilities are due to the constant carrying of heavy loads while in service.  The record crosses the low threshold for triggering VA's duty to obtain an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

It also appears that periods of active service prior to November 2007 have not been verified.

Accordingly, the case is REMANDED for the following action:

1.  Verify the periods of the Veteran's active service prior to November 2007, and allo periods of active duty for training and inactive duty training.

2.  Ask the VA examiner who conducted the June 2011 spinal examination to again review the claims file, including any new evidence. 

If the examiner is not available, another examiner should review the record and provide the opinion.  If further examination is required, this should be arranged.

The examiner should opine whether the Veteran's duties carrying heavy loads and having low back pain since service are consistent with the current symptoms and diagnosis.  If the examiner rejects the Veteran's report, he should provide reasons for doing so.  Although the absence of supporting evidence is relevant, it cannot, standing alone, be the reason to reject the Veteran's report.

The examiner should then provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence which, if obtained, would permit the opinion to be provided. 

2.  Schedule the Veteran for a VA examination to determine whether any current low back, neck and knee disabilities are the result of a disease or injury in active service.  A current disability is one shown at any time since 2011, regardless of whether it is present on the current examination.

The claims file must be reviewed by the examiner.  

The examiner must state whether it is as likely as not (50 percent or greater probability) that any current cervical spine, lumbar spine or knee disability is the result of a disease or injury in service, including strains from carrying constant heavy loads. 

The opinion should take into account the Veterans reports of the onset of symptoms in service, and the fact that he was seen by VA with these complaints within a year of his separation from active service.

The examiner should provide reasons for the opinions.

If any opinion cannot be offered without resorting to speculation, the examiner should indicate whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence which, if obtained, would permit the opinion to be provided.   

3.  If any benefit remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




